Citation Nr: 1757943	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  15-15 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to initial rating in excess of 50 percent prior to January 8, 2013, and in excess of 70 percent thereafter for service-connected posttraumatic stress disorder (PTSD) with depression not otherwise specified (NOS).

2.  Entitlement to an effective date earlier than September 18, 2007, for the grant of service connection for PTSD and depression NOS.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served active duty in the U.S. Army from February 1975 to March 1979.  Unfortunately, the Veteran died in January 2016, and the substitute appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 and July 2014 rating decision.  The August 2013 rating decision denied the Veteran's claim for initial rating increase for service-connected PTSD with depression NOS.  The July 2014 rating decision denied the Veteran's claim for a TDIU.  The Veteran filed notices of disagreement in September 2013 and September 2014.

The Board notes that the claimant requested a live videoconference Board hearing in her February 2017 VA Form 9.  Subsequently, the claimant withdrew the request in writing in April 2017.  See 38 C.F.R. § 20.702(e).  

This case was previously before the Board in May 2013, where service connection for PTSD and depression secondary to PTSD were granted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).



FINDINGS OF FACTS

1.  Prior to January 8, 2013, the Veteran's PTSD with depression was manifested by occupational and social impairment with reduced reliability and productivity, impaired abstract thinking, and disturbance of motivation and mood, and difficulty establishing and maintaining work relationships.  Deficiencies in most areas such as social and occupational functioning as well as mood were not shown.  

2.  From January 8, 2013, the Veteran's PTSD with depression was manifested by occupational and social impairment, with deficiencies in most areas such as social and occupational functioning as well as mood.  Total occupational and social impairment was not demonstrated.

3.  VA received the Veteran's original initial claim of service connection for a psychiatric disorder (PTSD) on September 18, 2007.  

4.  From January 8, 2013, but not earlier, the Veteran's only service-connected disability, PTSD with depression, was rated at 70 percent and precluded him from securing or following substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  Prior to January 8, 2013, the criteria for an initial rating in excess of 50 percent for PTSD with depression were not met or approximated.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3 4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 (2017).  

2.  From January 8, 2013, the criteria for an initial rating in excess of 70 percent for PTSD with depression are not met or approximated.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3 4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 (2017).  

3.  An effective date earlier than September 18, 2007 for the award of service connection for PTSD is not warranted.  38 U.S.C. §§ 5101, 5110 (2012); 38 C.F.R. § 3.400 (2017).

4.  From January 8, 2013, the criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify & Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A and 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The duty to notify has been met.  See the July 2011 VCAA letter.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances ... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran ...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that all available records pertinent to the claim have been obtained.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.

General Legal Criteria for Increase Rating Claims

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period form the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson, 12 Vet. App. at 126.  

Except as otherwise provided by law, a Veteran has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 4.3; 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Prior to January 8, 2013, the Veteran's service-connected psychiatric disability was rated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  This code provides that a 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17   (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126 (a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on social impairment.  38 C.F.R. § 4.126 (b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

In addition, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence that does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  

Here, prior to January 8, 2013, the Veteran exhibited symptomology that closely approximated to a 50 percent disability rating.  Specifically, in an October 2007 mental health consult, the Veteran exhibited delusional thinking.  The Veteran reported that he cannot watch the news because it angers him.  He does not like being around people and knows when he is being interrogated.  He believes biofeedback and eye movement as a way of brain washing and it feels it has been done to him.  In the two weeks prior to the examination, the Veteran indicated that he had not felt down, depressed, or hopeless.  He did not have any thoughts that life was not worth living or any thoughts of harming himself.  He did not report any prior psychiatric treatment, nor had he been prescribed medications for a mental health condition.  In terms of his mental status, his insight was fair, as he understood current problems and implications.  His judgment was fair and his memory, attention, and spatial orientation were fair.  He received a GAF score of 50, with a primary diagnosis of PTSD.  

In an October 2007 treatment note, the Veteran reported feeling tense and angry.  Next, in a January 2010 primary care note, the Veteran reported not feeling depressed and denied any suicidal or homicidal ideations and declined a mental health visit.  In a March 2010 primary care note, he denied feeling hopeless and any suicidal ideations.  No mental health condition requiring further intervention was indicated, as the Veteran stated that he has been able to work through his PTSD.  Moreover, in April 2010, he had a negative screen for depression.  In an August 2011 primary care note, the Veteran stated that he had been short tempered lately with irritability, anxiety.  He added that meditation helps to prevent nightmares, and his wife keeps him calm at home when he starts to feel irritable.  Additionally, he had a negative screen for depression.

The medical evidence prior to January 8, 2013 indicates that the Veteran's PTSD was not of sufficient severity to warrant a rating in excess of 50 percent.  The Veteran did exhibit some delusional thinking with grandiose statements.  He also was irritable, tense, and anxious.  However, the Veteran was able to function both occupationally and socially.  He reported on several occasions that he was not down, hopeless, or depressed.  He never had suicidal or homicidal ideations.  His insight, judgment, and memory were consistently fair.  Although, he received a GAF score of 50 indicating some serious symptoms, the Veteran reported being able to deal with his PTSD, using meditation and receiving support from his wife during periods of irritability.  He often had negative screens for depression and denied needing a mental health visit.  The Board finds the low GAF score recorded is not reflective of the symptomology attributed to the service-connected PTSD by other evidence of record.  As a result little probative value is placed on the GAF score.  

In sum, the Board finds that, prior to January 8, 2013, the Veteran's PTSD symptomatology was no more than mild and moderate and more nearly approximated the level of impairment contemplated by the 50 percent rating, but no higher.  Indeed the Veteran's PTSD did not result in deficiencies in most areas due to severe symptoms such as suicidal ideation, obsessional rituals, spatial disorientation, or inability to establish interpersonal relationships to warrant a 70 percent rating.

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected PTSD prior to January 8, 2013.  See Fenderson, supra.  However, the Board finds that his symptomatology has been relatively stable and consistent with no more than a 50 percent rating prior to January 8, 2013;therefore, assigning staged ratings for this disability prior to January 8, 2013, is not warranted.

Therefore, based on the foregoing, the Board finds the preponderance of the relevant evidence is against an initial rating in excess of 50 percent for service-connected PTSD prior to January 8, 2013.  In making this determination, the Board has considered the provisions of 38 U.S.C § 5107, but there is not such a state of approximate balance of the positive and negative evidence to otherwise warrant a favorable decision.

Conversely, from January 8, 2013, the evidence of record indicates that the Veteran's service-connected PTSD closely approximates to a 70 percent disability rating.  In a January 2013 C&P examination, the Veteran exhibited moderate symptoms of depression and moderately severe symptoms of PTSD, based on his survey scores.  He had depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or worklike setting.  Based on DSM IV criteria, the Veteran reported recurrent and distressing thoughts of his traumatic event, recurrent distressing dreams of the event, intense psychological distress at exposure to internal and external cues that resemble the event, and physiological reactivity on exposure.  He reported efforts to avoid thoughts, feelings or conversations associated with the trauma, marked diminished interest in activities, feeling detached from others, and restricted range of affect.  Likewise, he indicated difficulty falling and staying asleep, irritability and outbursts of anger, hypervigilance, and exaggerated startled response.  The examiner indicated that the PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

In regards to his mental status examination, the Veteran appeared moderately clean and moderately groomed.  He was oriented fundamentally in all spheres.  His responses to question of content were short but were complete and demonstrated an adequate fund of knowledge.  The Veteran was an honest historian, but his speech was at times of an irregular rhythm secondary to emotional liability.  The Veteran expressed thoughts were simply organized to topic with very little aberration.  There was no indication of psychotic processes, no indication of delusional disorder, and no indication of looseness of associations.  The Veteran's affect was flat.  Predominant mood was at least moderately depressed.  The Veteran denied any suicidal or homicidal ideations, plan or intent.  He did have concerns regarding future events, however, denied overall sense of hopelessness.  The examiner concluded that the Veteran had PTSD that was moderately severe and depression secondary to PTSD.  The Veteran was assigned a GAF score from 48-50.

Subsequent to the January 2013 C&P examination, the Veteran denied suicidal and homicidal ideations in mental health follow-up notes.  He reported feeling depressed due to financial difficulties.  See August 2013 Mental Health Note.  In a May 2014 preventive medicine risk assessment, the Veteran reported feeling little interest or pleasure in doing things, feeling down, depressed, or hopeless.  He had nightmares about the traumatic event and was constantly on guard, watchful, and easily startled.  The Veteran did report having homicidal ideations regarding VA due to the fact that he was having difficulties getting claims processed.  He stated the VA makes him violent but he did have any plans to harm anyone.  He continued to deny suicidal ideations.  In subsequent clinical notes, the Veteran reported feeling depressed which interfered with sleeping and his relationship with his wife.  However, he had not reported any symptoms worse than those reported during his C&P examination.

Based on the medical evidence of record from January 8, 2013, the Board finds that the Veteran's service-connected PTSD closely approximates to a 70 percent disability rating, but no higher.  The Veteran exhibited occupational and social impairment, with deficiencies in most areas such as work and home, judgment, thinking, and mood.  The Veteran had continuous depression affecting his ability to function, he had exhibited poor impulse control, irritability, and difficulty in stressful circumstances and an inability to establish and maintain effective relationships.  Although the Veteran did not report suicidal or homicidal ideations, he did have homicidal feelings toward the VA due to his claims process.  The Veteran, however, did not have gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; or persistent danger of hurting himself or others.  Additionally, he never presented as disoriented to time or place, or with poor memory problem.

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected PTSD from January 8, 2013.  See Fenderson, supra.  However, the Board finds that his symptomatology has been relatively stable and consistent with no more than a 70 percent rating from January 8, 2013;therefore, assigning staged ratings for this disability from January 8, 2013, is not warranted.

Therefore, based on the foregoing, the Board finds the preponderance of the relevant evidence is against an initial rating in excess of 70 percent for service-connected PTSD from January 8, 2013.  In making this determination, the Board has considered the provisions of 38 U.S.C § 5107, but there is not such a state of approximate balance of the positive and negative evidence to otherwise warrant a favorable decision.

Effective Date

Except as other provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation, the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C. § 5101 (a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  However, any communication or action indicating intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Here, VA first received a claim seeking service connection for PTSD on September 18, 2007.  That claim was granted in August 2013, and a 50 percent rating was assigned effective September 26, 2007.  However, in an April 2015 rating decision, the RO granted an earlier effective date for service connection for PTSD with depression NOS effective September 18, 2007.  As the claim was not received within a year of separation, under the governing law, the earliest available effective date was actually September 18, 2007.  The only way to substantiate a claim for an earlier effective date would be to disturb the finality of a prior denial of service connection for PTSD.  In this case, however, there is simply no prior claim or decision addressing his PTSD disability.  Therefore, under the circumstances, the Board finds that an earlier effective date of September 18, 2007 for the award of service connection for PTSD is proper.  

TDIU

In his September 2013 formal claim for TDIU, the Veteran reported last working in 2011 and that he left the work environment due to PTSD and depression.  He also reported being fired but did not specify why.

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

Here, the Veteran is service-connected for PTSD and depression NOS at 50 percent prior to January 8, 2013 and 70 percent from January 8, 2013.  This was his only service-connected disability.  Therefore, prior to January 8, 2013, the Veteran's service-connected disability did not meet the schedular criteria for TDIU.  However, from January 8, 2013, the Veteran's PTSD meets the schedular criteria for TDIU.  The Board finds that prior to January 8, 2013, the Veteran was able to secure and maintain substantially gainful occupation, but from January 8, 2013, the Veteran's service-connected PTSD and depression precluded him from obtaining and maintaining substantially gainful occupation.  

As the Veteran indicated he was employed up to December 2011.  He reported being fired from his position but did not indicate the reason why.  He added that he had not been able to obtain employment since that time.  However, prior to January 8, 2013, the Veteran's PTSD was rated at 50 percent and his symptomology was noted to be moderate.  He indicated on several occasions that he was able to manage his PTSD using meditation and assistance from his wife.  Moreover, the primary reasons for the Veteran's unemployability were due to nonservice-connected factors.  The evidence shows that the Veteran last worked in a retirement home in 2011 as a social director.  In his application for Social Security disability benefits, which were approved on August 2014, with primary diagnoses of diseases of aortic valve and essential hypertension noted.  Although it is acknowledged that the Veteran's psychological symptoms reduced his reliability and productivity in social and occupational functioning, a review of the Veteran's medical records shows his chronic back pain, hypertension and chronic type B dissection to prevent further aneurysmal degeneration were the dominant reasons for unemployability.  The medical records in late 2011 showed a pattern of increasing back pain as related to his employment.  

The Board finds that the preponderance of evidence demonstrates that the Veteran's unemployability prior to January 8, 2013 was due to conditions other than PTSD with depression.  

Conversely, from January 8, 2013, the Veteran's PTSD was severe enough to render him unable to obtain and maintain substantially gainful employment.  The Veteran exhibited severe symptoms associated with his PTSD.  As reported by his January 2013 examiner, the Veteran exhibited occupational and social impairment, with deficiencies in most areas such as work and home, judgment, thinking, and mood.  The Veteran had continuous depression affecting his ability to function, he had exhibited poor impulse control, irritability, and difficulty in stressful circumstances and an inability to establish and maintain effective relationships.  He had endorsed symptoms of disturbed sleep, nightmares, hypervigilance, exaggerated startle reaction, and social isolation.  Moreover, his GAF score of 48-50 reflect serious symptomatology.  Therefore, based on severity of the Veteran's PTSD with depression, he was unable to obtain and maintain substantially gainful employment.  

In addition, given that the Veteran is now in receipt of a 70 percent disability rating, he now meets the schedular criteria for TDIU.  See 38 C.F.R. 3.340, 3.341, 4.16 (2016).  The Board finds that the evidence clearly demonstrates that he was unable to obtain and maintain gainful employment during this time due to his service-connected PTSD symptoms.  As such, TDIU is warranted from January 8, 2013.   38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to an initial rating in excess of 50 percent prior to January 8, 2013 is denied.

Entitlement to an initial rating in excess of 70 percent from January 8, 2013, is denied.

Entitlement to an effective date earlier than September 18, 2007, for the grant of service connection for PTSD and depression NOS is denied.

Entitlement to a total disability rating based on individual unemployability (TDIU) from January 8, 2013 is granted subject to the laws and regulations governing monetary awards.  


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


